Appeal by employer and insurance carrier from a disability award made under the Workmen’s Compensation Law. Claimant was disabled as a result of tuberculosis. Appellants contend that the date of her disablement was July 20, 1943, and that the disease was contracted more than twelve months prior to that date. The board has found that she was disabled on December 6 and December 7, 1941. There is evidence to sustain the board’s finding and the award. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Hill, P. J., Heffernan, Brewster, Foster and Russell, JJ.